C. A. 7th Cir. Motion of American Bankers Assn, for leave to file a brief as amicus curiae in No. 77-753 granted. Motions of National Association of Manufacturers, ERISA Industry Committee, National Coordinating Committee for Multiemployer Plans, American Federation of Labor & Congress of Industrial Organizations, and Gray Panthers for leave to file briefs as amici curiae granted. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Reported below: 561 F. 2d 1223.